UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-1567


ESTATE OF JERRY THEODORE MCCALLUP JR.; VERONICA MCCALLUP,
DSC,

                   Plaintiffs - Appellants,

             v.

ENVOY OF WILLIAMSBURG, and Affiliated Businesses; SCARLETT HUANG,
Compliance Officer; BRIAN L. STEVENSON; ENVOY CORPORATE OFFICES;
CITY OF WILLIAMSBURG DEPARTMENT OF HUMAN SERVICES; MARK
R. HERRING, The State of Virginia Attorney General; ADAM KINSMAN, County
Attorney for Williamsburg and James City County; COUNTY OF JAMES CITY
COUNTY;       COMMONWEALTH            ATTORNEY        AND   BOARD    OF
SUPERVISORS; CONSULATE HEALTH CARE; CIERA; BRITANY MOORE;
DEPARTMENT OF HUMAN SERVICES SOCIAL SERVICES DIVISION;
ENVOY AFFILIATE CORPORATIONS; DEBORAH SHELTON AL-JARBOUA;
JEREMY MCCALLUP; FAHAD AL-JARBOUA; JERRY THEO MCCALLUP;
JUDGE WILLIAMSBURG; UNITED STATES ARMY FORT BRAGG; THE
DOCTORS IN CHARGE OF CARE AND DOCTORS WHO CARED FOR MR.
JERRY THEODORE MCCALLUP JR.; POLICE THAT TOOK MR. JERRY
THEODORE MCCALLUP FROM HIS HOME; SHERIFFS JAMES CITY
COUNTY GOVERNMENT CENTER; WILLIAMSBURG HUMAN SERVICES;
WENDY EVANS; ANY AND ALL INSURANCE POLICIES OF PLAINTIFF
JERRY THEODORE MCCALLUP JR.; JEREMY MCCALLUP’S WIFE;
SENTARA HEALTHCARE; CITY OF WILLIAMSBURG,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:20-cv-00753-DJN)
Submitted: August 19, 2021                                        Decided: August 24, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Estate of Jerry Theodore McCallup, Jr.; Veronica McCallup, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Veronica McCallup appeals the district court’s order denying her motion to recuse

the district judge, which she filed after her underlying civil action had already been

dismissed. Upon review of the record, we discern no abuse of discretion in the district

court’s decision to deny the recusal motion. See Kolon Indus. Inc. v. E.I. DuPont de

Nemours & Co., 748 F.3d 160, 167 (4th Cir. 2014) (stating standard of review).

Accordingly, we deny McCallup’s motion to stay the proceedings and affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           3